Citation Nr: 0610325	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-33 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
exposure to a fuel spill.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).   

Procedural History

The veteran served on active duty from June 1974 until June 
1976.  

In January 1993 the veteran submitted an original claim of 
entitlement to service connection for PTSD.  The October 1993 
rating decision denied the veteran's claim.  The veteran 
disagreed with the October 1993 rating decision; however, he 
did not submit a substantive appeal after the issuance of the 
October 1995 Statement of the Case (SOC).  Accordingly, an 
appeal was not perfected and the October 1993 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).  

In December 2002 the RO received the veteran's request to 
reopen the previously denied claim of entitlement to service 
connection of PTSD.  In January 2003, the RO received the 
veteran's claim of entitlement to service connection of the 
residuals of a fuel spill exposure (referred to by the 
veteran as "Otto fuel"; hereinafter, "fuel").  The March 
2003 rating decision denied the veteran's claims.  The 
veteran perfected his appeal as to these issues by his 
substantive appeal (VA Form 9) which was timely submitted in 
October 2003. 

In November 2005, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  At that time, the veteran submitted additional 
evidence directly to the Board along with a waiver of 
consideration of that evidence by the RO.  See 38 C.F.R. § 
20.1304 (2005).  


FINDINGS OF FACT

1.  In an October 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection of PTSD.  

2.  The evidence associated with the claims file subsequent 
to the RO's 1993 decision is reiterative of evidence 
previously of record and/or does not raise a reasonable 
possibility of substantiating the claim.

3.  The veteran has not been diagnosed with any residuals of 
in-service fuel exposure.   


CONCLUSION OF LAW

1. The October 1993 RO decision denying service connection 
for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).  

2. Since the 1993 decision, no new and material evidence has 
been received, and so the claim of entitlement to service 
connection for PTSD is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  The criteria for service connection for fuel spill 
exposure residuals have not been met.  38 U.S.C.A. §§ 1110, 
1131 (Wet 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his previously denied claim of 
entitlement to service connection for PTSD.  He further seeks 
to establish service connection for exposure to a fuel spill 
during service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the September 2003 
SOC.  Specifically, the SOC detailed the evidentiary 
requirements for service connection and new and material 
evidence.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claims in a letter dated 
January 7, 2003.   This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
January 2003 letter notified him that he could describe to VA 
additional evidence or could submit directly to VA any 
additional evidence that he felt was relevant to his claims.  
Moreover, the veteran was further advised of his ability to 
submit or describe any evidence pertinent to his claim in the 
September 2003 SOC.  These requests comply with the "give us 
everything you've got" requirements of 
38 C.F.R. § 3.159(b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

The January 2003 VCAA letter referred only to the veteran's 
PTSD claim.  On March 19, 2003, the veteran was sent an 
additional letter which specifically referred to his fuel 
exposure claim.  In that letter, the veteran was advised that 
he would need to submit evidence of, or contentions 
pertaining to, residuals of the in-service fuel exposure.  
The veteran was further advised that fuel exposure without 
residuals was not a disability for which service connection 
was granted.  The Board believes that this letter along with 
the actual notice of the VCAA contained in the letter 
referring to the simultaneously developed PTSD claim as well 
as the VCAA notice contained in the September 2003 SOC 
concerning both issues gave the veteran adequate notice of 
his responsibilities and VA's responsibilities concerning the 
development of his fuel exposure claim.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection and denial of his original 
service connection claim regarding the fuel exposure.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claims were denied based on a lack evidence as 
to elements (2) and (3), current existence of a disability 
and relationship of disability to the veteran's service 
(PTSD).  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those two crucial elements.  

Moreover, because the Board concludes below that the claims 
are denied, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

With respect to VA's duty to assist the veteran in the 
development of his claims, this will be discussed separately 
with respect to the two issues on appeal.



The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  He presented testimony at a November 
2005 personal hearing which was chaired by the undersigned at 
the RO.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may not be granted unless a current 
disability exists. See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Additional law and regulations will be set out where 
appropriate below.





	(CONTINUED ON NEXT PAGE)


1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for PTSD.  

Pertinent Law and Regulations
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  All three elements must be met in order 
for the claim to be granted.

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).
Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
Duty to assist 

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

Analysis

As discussed in detail above, the veteran's initial claim of 
entitlement to service connection for PTSD was denied by the 
RO in October 1993.  Before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim.  See Elkins v. West, 12 Vet. App. 209 
(1999); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [if service connection for a claimed 
disability has been previously denied and that decision 
became final, the Board does not have jurisdiction to review 
the claim on a de novo basis in the absence of a finding that 
new and material evidence has been submitted]. 

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for PTSD.

As noted above, in order for service connection to be granted 
for PTSD, three elements must be present: (1) medical 
evidence establishing a diagnosis, (2) credible supporting 
evidence that the claimed in-service stressors actually 
occurred, (3) and medical nexus evidence. 38 C.F.R. § 
3.304(f) (2005).


The "old" evidence

At the time of the October 1993 rating action, the evidence 
then of record did not establish any of the elements required 
for service connection.

With respect to element (1), current disability, although 
there were passing references to PTSD in the medical records, 
evidently based on the veteran's self reports, a 
preponderance of the competent medical evidence did not 
establish PTSD as a diagnosis.  A February 1993 mental health 
evaluation does not include a finding of PTSD.  The record in 
October 1993 showed a hospitalization for depression, 
suggestion of polysubstance abuse and outpatient treatment 
for anger management issues centered around family 
relationships; PTSD was not diagnosed.

In short, references to PTSD in the record as of October 1993 
appeared to be mere recitations of the veteran's own 
contentions.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  When evaluation and testing was 
conducted for the specific purpose of establishing or 
determining a valid diagnosis, the results did not include a 
diagnosis of PTSD. 

With respect to the remaining two elements, the record at the 
time of the October 1993 rating decision showed that the 
veteran's claimed in-service stressor events were described 
as general stress related to  submarine service and exposure 
to several work-related accidents during service; these 
claimed stressors were noted to not conform to the diagnostic 
criteria for PTSD.  

Also, at the time of the October 1993 rating decision, the 
record did not contain probative medical evidence relating a 
diagnosis of PTSD to a confirmed stressor.

The additional evidence

The Board finds that the evidence received since the October 
1993 decision is not new and material, as it essentially 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and it does not raise a 
reasonable possibility of substantiating the claim.

As with the "old" evidence, medical records after October 
1993 contains a reference to PTSD which is evidently based on 
the veteran's self-reports only.  Specifically, the record 
shows only one contact with VA since the prior final denial 
in 1993; this record lists the primary diagnosis as 
depression with noted issues pertaining to "possible" PTSD 
as well as alcohol abuse.  There is no indication that the 
veteran sought further care or is currently receiving mental 
health treatment of any kind.  Accordingly, the additionally 
added evidence does not include a diagnosis of PTSD.  For 
this reason alone, the claim may not be reopened. See Evans 
v. Brown, 9 Vet. App. 273 (1996) [to warrant reopening of a 
previously and finally disallowed claim, newly presented or 
secured evidence must prove the merits of the claim as to 
each central element that was specified as a basis for the 
last final disallowance of the claim].

With respect to the second element, a confirmed stressor, the 
Board notes that the veteran at the time of the prior final 
denial described his stressors as the mental alertness 
required of submarine service, the possibility for the use of 
nuclear weapons and several accidents aboard the submarine.  
At that time, the veteran's submarine service was already of 
record.  

The general stress of submarine duty remains at the heart of 
the veteran's stressor contentions.  To the extent that he 
has provided additional evidence on that point, including a 
videotape of a television special, such evidence cannot be 
considered new, in that it is essentially duplicative of the 
veteran's prior statements.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992) [statements which are essentially a 
repetition of contentions made previously are not new 
evidence].

At the time of the veteran's November 2005 testimony, he 
further asserted that an in-service injury to his arm was a 
PTSD stressor.  See transcript of the hearing pages 6-7.  
However, this injury was of record at the time of the prior 
final denial.  Accordingly, this not new evidence.  

In short, the additional evidence as to the alleged stressors 
(the general stress of submarine service and in-service 
accidents) is reiterative of evidence of record in 1993 and 
cannot be considered to be new and material.    

With respect to element (3), the medical records and 
examination report received after October 1993 include no 
opinions purporting to relate a diagnosis of PTSD to the 
veteran's alleged stressors. 

While the veteran continues to contend that he has PTSD, and 
that such is related to his alleged stressor events, such 
evidence is not new and material. It is essentially 
cumulative and redundant of statements he made prior to 
October 1993.  Moreover, as a layperson, the veteran is not 
competent to comment on a proper diagnosis or etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992). Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the October 1993 
denial of the veteran's claim is  cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial, and it does not raise a reasonable possibility of 
substantiating the claim as to any of the required elements, 
much less all three.  Accordingly, new and material evidence 
has not been received, and the claim of entitlement to 
service connection for PTSD is not reopened.





	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for residuals of fuel 
spill exposure.  

Pertinent law and regulations

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
service medical records, private treatment records and VA 
treatment records.  The veteran has identified no additional 
information or evidence that should be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  A will be discussed in greater detail 
below, the medical evidence of record does not indicate a 
current disability related to alleged in-service fuel 
exposure.  Therefore, a VA examination was not necessary for 
the appropriate development of this claim.  Cf.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

Analysis

The veteran is seeking entitlement to service connection of 
the residuals of a fuel spill exposure.  Essentially he 
contends that during service he was exposed to a spill of a 
substance which he identifies as "Otto fuel" and that he 
has residuals therefrom.    

Concerning Hickson element (1), current disability, the 
preponderance of the medical evidence of record is against a 
finding that the veteran currently has, or ever had, suffered 
from any residuals from exposure to a fuel spill in service.  
At the veteran's November 17, 2005 hearing he presented sworn 
testimony that he suffered from no residuals of this 
experience.  See transcript of the hearing, page 14:  

Q.	What kind of problems do you think you're having due to 
exposure to torpedo fuel, current problems.

   A.  I'm not aware of any.

Moreover, VA treatment records, although indicating a history 
of sore throat, are pertinently negative for any diagnosed 
disorder.  In fact, October 2000 treatment records 
specifically noted an absence of pathology for the veteran's 
complaints of throat pain.    

A complaint of pain, in and of itself, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].

It is well settled that VA disability benefits are not 
available if a disability does not exist.   See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  In the 
absence of a current disability shown by competent medical 
evidence, service connection cannot be granted.  The 
veteran's claim fails on that basis.  The benefit sought on 
appeal is denied.  


ORDER

New and material evidence having not been submitted, the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for PTSD is denied.  

Entitlement to service connection for residuals of fuel spill 
exposure is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


